UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Date of Report (Date of Earliest Event Reported): July 14, 2008 ISCO INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 001-22302 (Commission File Number) 36-3688459 (I.R.S. Employer Identification Number) 1001 Cambridge Drive, Elk Grove Village, ILLINOIS (Address of Principal Executive Offices) 60007 (Zip Code) 847-391-9400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act EXPLANATORY NOTE This Amendment No. 1 on Form 8-K/A (the “Amendment”) amends the Current Report on Form 8-K of ISCO International, Inc. (the “Company”) filed with the United States Securities and Exchange Commission on July 16, 2008 (the “Original Filing”). This Amendment is filed to include Exhibit 99.1, the press release issued by the Company July 16, 2008, which was inadvertently not included in the Original Filing.Additionally, a typographical error has been corrected in the first paragraph of Item 5.02.In accordance with Rule 12b-15 under the Securities Exchange Act of 1934, as amended, the complete text of Item 5.02, as amended, is set forth in this Amendment. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On July 3, 2nternational, Inc. (the “Company”) entered into an offer letter and compensatory arrangement with Mr. John G. Christie whereby Mr.
